MANN, Judge.
Adams was convicted, after serving as his own counsel, on February 10. His petition asserts that on February 15 he wrote the trial judge and asked for appointment of counsel for taking an appeal, and that the trial judge referred him to this court. He did not timely file in the trial court a notice of appeal, so jurisdiction did not vest in us. Later he filed habeas corpus in the Supreme Court, which transferred the petition here. We treat the allegation, in light of Adams’ status as an indigent, as one of deprivation, through state action, of the right of direct appeal. Baggett v. Wainwright, Fla.1969, 229 So.2d 239.
A rule to show cause why a full appeal shall not be granted will issue.
LILES, Acting C. J., and McNULTY, J., concur.